Citation Nr: 1123003	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  07-35 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board remanded the appeal for additional development in September 2009.

In June 2009, the Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge sitting at the VA RO in Huntington, West Virginia.  (The RO in Cleveland maintains original jurisdiction over the appeal.)  A transcript of the hearing is of record.  

The Veteran was previously represented by the Disabled American Veterans (DAV).  The Veteran revoked his power of attorney with respect to DAV in a December 2009 VA Form 21-22a (Appointment of Individual as Claimant's Representative) which appointed Barbara J. Cook as his power of attorney.

In January 2011, the Veteran submitted additional evidence in support of his claim accompanied by a waiver of initial RO review of such evidence.  38 C.F.R. § 20.1304(c).

A range of psychiatric diagnoses are at issue here, including anxiety disorder, major depressive disorder, and posttraumatic stress disorder.  This decision considers all of the Veteran's psychiatric disabilities raised by the record in determining whether service connection is warranted.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).




FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).

2.  There is credible supporting evidence that a claimed in-service stressor occurred.

3.  There is medical evidence that links the diagnosis of PTSD to the in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that the agency of original jurisdiction (AOJ) has a duty to notify and assist the Veteran pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  As discussed below, service connection for PTSD is warranted; therefore, a full discussion of whether VA met these duties is not needed.  It is important to note, however, that the AOJ provided notice with respect to the initial disability rating and effective date elements of the claim in March 2006, consistent with current case law.

The Veteran contends that his current acquired psychiatric disorder is a result of a number of events during Vietnam service, to include a jeep accident.  

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2010).
Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The provisions of the amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  However, as service connection may be established for PTSD under the old regulation, the new regulations need not be addressed.

With respect to element (1) of 38 C.F.R. § 3.304(f), current disability, there are numerous diagnoses of PTSD of record, to include in VA outpatient records and the report of the December 2010 VA psychologist.  Element (1) is accordingly met.

With respect to element (2) of 38 C.F.R. § 3.304(f), combat status or a confirmed stressor, service treatment records confirm that the Veteran was injured in a jeep accident in July 1968.  The Veteran is competent to attest to his own experiences, and he has credibly testified that the jeep flipped on top of him and that he feared for his life.  Moreover, the December 2010 VA psychologist based his diagnosis of PTSD on the documented jeep accident.  See Cohen v. Brown, 10 Vet. App. 128 (1997) (the sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD).  Accordingly, element (2) is therefore met.

With respect to element (3), the confirmed in-service stressor has been linked to the Veteran's currently diagnosed PTSD by the December 2010 VA psychologist.  Element (3) of 38 C.F.R. § 3.304(f) has therefore also been met, and service connection for PTSD is warranted.

As noted above, the issue on appeal was recharacterized by the Board as potentially encompassing other psychiatric diagnoses.  However, the Board finds that the PSTD grant contemplates the psychiatric symptoms that have been reported by the Veteran throughout the course of his claim.  See Clemons, supra.  The Veteran's initial claim was for "depression, stress, [and] PTSD" resulting from events during Vietnam service.  He subsequently reported symptoms such as hypervigilance, nightmares, sleep disturbances, isolative behavior, and anxiety.  The December 2010 VA examiner fully considered these symptoms in diagnosing PTSD, and specifically determined that these symptoms were "secondary to his experiences during military service."  Moreover, the Board emphasizes that all of the above-reported symptoms are listed in the rating schedule for evaluating PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  As such, the Board finds that there is no other separate and distinct acquired psychiatric disability potentially related to the Veteran's military service that is for consideration at any point during the pendency of the claim, and the award of service connection for PTSD constitutes a full grant of the benefit sought on appeal.


ORDER

Service connection for PTSD is granted.



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


